Name: Commission Regulation (EEC) No 2571/90 of 5 September 1990 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 9. 90 Official Journal of the European Communities No L 243/17 COMMISSION REGULATION (EEC) No 2571/90 of 5 September 1990 amending Regulation (EEC) No 2167/83 laying down detailed rules for the supply of milk and certain milk products to schoolchildren provision, it should be made applicable as from the beginning of the 1990/91 school year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 2167/83 is hereby amended as follows : 1 . In paragraph 1 , points (b) and (c) are replaced by the following : '(b) ECU 21,15 per 100 kilograms for category II "semi-skimmed milk" products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Reg ­ ulation (EEC) No 3879/89 (2), and in particular Article 26 (4) thereof, Whereas, following the change in the target price for the 1990/91 milk year, the amounts of the aid provided for in Article 4 ( I ) of Commission Regulation (EEC) No 2167/83 (3) were amended by Regulation (EEC) No 1 548/90 (*); whereas it has become apparent that the amounts set for semi-skimmed milk and for butter-milk were based on incomplete information ; whereas, there ­ fore, the said amounts should be corrected ; Whereas Article 4 (3) of Regulation (EEC) No 2167/83 lays down that, in the event of adjustments being made to the amount of aid expressed in ecus or in national currency, the amount of such aid for quantities sold at reduced prices during the current month is to be the amount applicable on the first day of that month ; whereas Article 7 (3) of the said Regulation lays down that applications for aid must be submitted not later than the last day of the fourth month following the month or school term in which the product was supplied ; whereas, so as to simplify the administrative procedures for those Member States that have opted for submission of aid applications each school term, the amount of the aid for the quantities sold should be that in force on the first day of the term in which the product was supplied ; whereas to facilitate the administrative application of this new (c) ECU 10,49 per 100 kilograms for category III "butter-milk" products.' 2. The following is added to paragraph 3 : 'However, where the application for payment of the aid referred to in Article 7 (3) is submitted after the school term, the amount of the aid shall be that applicable on the first day of the term' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from :  9 June 1990 in respect of point 1 of Article 1 ,  the beginning of the 1990/91 school year in respect of point 2 of Article I. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 206, 30. 7. 1983, p. 75. (*) OJ No L 146, 9. 6. 1990, p. 9.